NUMBER 13-17-00680-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAYCAP FINANCIAL, LTD.,                                                     Appellant,

                                           v.

ALFRED NEUSTAEDTER,                                                           Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                Memorandum Opinion by Justice Hinojosa

      In this interlocutory appeal, appellant Jaycap Financial Ltd. challenges the trial

court’s temporary injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). By

four issues, appellant contends that the trial court’s injunction is improper and requests

that we dissolve it. We reverse and remand.
                                        I.      BACKGROUND

       Appellee Alfred Neustaedter secured a loan from appellant for $4.3 million to

purchase property in Canada. Appellee defaulted on the loan. Appellant sued appellee

in Canada, and the Canadian court awarded appellant $4,416,578.60 plus interest

“accruing at 17.5% per annum from December 18, 2013 to the date of judgment.” 1

Appellant foreclosed on the Canadian property and sold it to satisfy the debt. Appellant

received $5,833,186.36 in net sale proceeds after all taxes were paid.

       On January 25, 2017, appellant filed the Canadian judgment in the trial court in

Cameron County. On January 30, 2017, appellant filed a notice of filing pursuant to the

Uniform Enforcement of Foreign Judgments Act. See id. § 36A.004. Appellant sent

notice that it had filed the foreign judgment in the trial court to appellee’s address in Texas

and in Canada, and appellee signed that he received the notices on February 7, 2017

and February 23, 2017, respectively. On June 20, 2017, the Cameron County District

Clerk issued a writ of execution for the sale of property owned by appellee in Laguna

Vista, Texas (the Cameron County property).

       On July 31, 2017, appellee filed a motion for “emergency” injunction and damages

claiming that appellant was “attempting to sell [the Cameron County property], without

appropriate notice, by fraud, or with no right to sell or dispose of such property.” Appellee

sought a trial on the merits of his claims and temporary injunctive relief to preserve the

status quo during the pendency of the case. On July 31, 2017, the trial court issued a

temporary restraining order preventing appellant from selling appellee’s Cameron County


       1   The Canadian judgment states that the trial court pronounced it on Monday, December 19, 2013.

                                                   2
property.

        On August 11, 2017, appellant filed a “Motion to Overrule Debtor’s Challenges to

the Judgment” and plea to the jurisdiction seeking dismissal of appellee’s claims for

various reasons. 2 The trial court held a hearing on appellant’s motions and appellee’s

motion for temporary injunction on August 14, 2017.                      At the hearing, evidence was

presented that appellant was now seeking payment on the interest it alleges appellee

owed as payment on the principal amount, which had been satisfied when appellant sold

the Canadian property.           Appellant argued that appellee was required to pay 17.5%

interest on the $4.4 million judgment for two years.                       Appellee countered that the

judgment only stated that he was required to pay 17.5% interest per annum from

December 18, 2013 to the date of judgment. The trial court denied appellant’s motions,

and on November 27, 2017, the trial court signed a temporary injunction enjoining

appellant “from proceeding with any execution of [the Cameron County property].” This

appeal followed.

                                           II.      JURISDICTION

        By its first three issues, appellant claims the temporary injunction should be

dissolved because the trial court lacked jurisdiction.

A.      Standard of Review

        “Subject matter jurisdiction is essential to the authority of a court to decide a case.”

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). It is never


        2  The trial court’s denial of appellant’s plea to the jurisdiction is not before us. See TEX. CIV. PRAC.
& REM. CODE ANN. § 51.014(b) (setting out that only governmental agencies may appeal a trial court’s denial
of a plea to the jurisdiction).

                                                       3
presumed and cannot be waived. Id. at 443–44. An appellate court is obligated, even

sua sponte, to determine the threshold question of jurisdiction. See Hayes v. State, 518
S.W.3d 585, 588 (Tex. App.—Tyler 2017, no pet.); Walker Sand, Inc. v. Baytown Asphalt

Materials, Ltd., 95 S.W.3d 511, 514 (Tex. App.—Houston [1st Dist.] 2002, no pet.). The

existence of subject matter jurisdiction is a question of law that we review de novo. Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

B.     Applicable Law and Analysis

       Appellant argues that the trial court lacked jurisdiction to determine whether the

foreign judgment was previously satisfied. Appellant further argues that the trial court

lacked jurisdiction to enjoin the execution of a foreign judgment.        Finally, appellant

argues that the trial court could not enjoin execution after its plenary power had expired.

We disagree with appellant on each point.

       Once appellant filed its petition and Canadian judgment in the trial court, the trial

court had jurisdiction over the now-domesticated Canadian judgment. See Moncrief v.

Harvey, 805 S.W.2d 20, 22 (Tex. App.—Dallas 1991, no writ) (“[T]he filing of a foreign

judgment partakes of the nature of both a plaintiff’s original petition and a final judgment:

the filing initiates the enforcement proceeding, but it also instantly creates a Texas

judgment that is enforceable.”); see also Hernandez v. Seventh Day Adventist Corp., 54
S.W.3d 335, 336 (Tex. App.—San Antonio 2001, no pet.) (explaining that the filing of the

foreign judgment in the trial court “instantly creates an enforceable Texas judgment”).

The Canadian judgment is subject to the same “procedures, defenses, and proceedings

for reopening, vacating, staying, enforcing, or satisfying a judgment as a judgment of the


                                             4
court in which it is filed.” TEX. CIV. PRAC. & REM. CODE ANN. §§ 35.003(c), 36A.006

(providing that a foreign-country judgment is “enforceable in the same manner and to the

same extent as a judgment rendered in this state”); see also TEX. R. CIV. P. 329b.

        Under the then applicable Uniform Foreign Country Money-Judgment Recognition

Act, a debtor to a foreign judgment had sixty days from the date he received notice of the

filing of the foreign judgment in a Texas trial court to contest the trial court’s recognition

of the judgment. 3 See Act of 1989, 71st Leg., ch. 402 § 5, 1989 Tex. Sess. Law Serv.

402 (repealed). Moreover, the trial court’s plenary power over a judgment expires thirty

days after it is rendered. BancorpSouth Bank v. Prevot, 256 S.W.3d 719, 724 (Tex.

App.—Houston [14th Dist.] 2008, no pet.) (“Like any Texas judgment, the trial court’s

plenary power expired [after] thirty days . . . because no party filed a post-judgment

motion attacking the judgment.”); Malone v. Emmert Indus. Corp., 858 S.W.2d 547, 548

(Tex. App.—Houston [14th Dist.] 1993, writ denied); see also Walnut Equip. Leasing Co.

v. Wu, 920 S.W.2d 285, 286 (Tex. 1996) (per curiam) (concluding that the judgment

debtor’s amended answer, the creditor’s amended petition, an ensuing bench trial, and

the second judgment rendered by the trial court after the trial court’s plenary power

expired were nullities). Thus, “[w]hen a foreign judgment is acted on outside the plenary

power of the trial court, the action is a nullity.” Bahr v. Kohr, 928 S.W.2d 98, 100 (Tex.

App.—San Antonio 1996, writ denied) (citing Walnut Equip. Leasing Co., 920 S.W.2d at



        3  Former § 36.0044 entitled “Contesting Recognition,” which is applicable here, provided that a
party could contest the recognition of a foreign country’s judgment within thirty days after the date the party
received notice of the filing. See Act of 1989, 71st Leg., ch. 402 § 5, 1989 Tex. Sess. Law Serv. 402
(repealed). A party domiciled in a foreign country had to file the motion for nonrecognition not later than
the sixtieth day after the date the party received notice of filing. See id.

                                                      5
285–86).

        We agree with appellant that the trial court’s plenary power over the judgment had

expired when it issued the temporary injunction. However, a trial court retains at all times

its inherent power to enforce its judgments, and it may employ suitable methods to do so.

Kennedy v. Hudnall, 249 S.W.3d 520, 523 (Tex. App.—Texarkana 2008, no pet.); see

TEX. R. CIV. P. 308; Arndt v. Farris, 633 S.W.2d 497, 499 (Tex. 1982); see also Miga v.

Jensen, No. 02-11-00074-CV, 2012 WL 745329, at *9 (Tex. App.—Fort Worth Mar. 8,

2012, no pet.) (mem. op.). In addition to its inherent authority, the trial court is vested

with express statutory authority to enforce its judgments, including by issuing injunctive

relief. 4 See TEX. CIV. PRAC. & REM. CODE ANN. § 65.011; TEX. R. CIV. P. 308; Bridas Corp.

v. Unocal Corp., 16 S.W.3d 887, 889 (Tex. App.—Houston [14th Dist.] 2000, pet. dism’d

w.o.j.). The only limit on a trial court’s authority to issue enforcement orders is that they

may not be inconsistent with the original judgment and must not constitute a material

change in substantial adjudicated portions of the judgment. See Custom Corporates,

Inc. v. Security Storage Inc., 207 S.W.3d 835, 839 (Tex. App.—Houston [14th Dist.] 2006,

no pet.); Cook v. Stallcup, 170 S.W.3d 916, 920 (Tex. App.—Dallas 2005, no pet.).

        Here, appellee sought to enjoin an execution sale for specific property on the basis

that the judgment “has been fully or substantially paid[.]”                     The trial court signed a

temporary injunction order enjoining appellant “from proceeding with any execution of [the


        4  A trial court also has express statutory authority to issue a writ of injunction staying execution on
a judgment in circumstances not applicable here. See TEX. CIV. PRAC. & REM. CODE ANN. § 65.023(b);
Campbell v. Wilder, 487 S.W.3d 146, 150 (Tex. 2016); Zuniga v. Wooster Ladder Co., 119 S.W.3d 856,
861 (Tex. App.—San Antonio 2003, no pet.) (noting that § 65.023 applies to suits attacking the judgment,
questioning its validity, or presenting defenses properly connected with the suit in which it was rendered).
A trial court is also authorized under the turnover statute to grant injunctive relief to aid a judgment creditor
in reaching assets of a judgment debtor. See TEX. CIV. PRAC. & REM. CODE ANN. § 31.002.
                                                       6
Cameron County property].” The trial court’s order is not inconsistent with the underlying

judgment, and it does not materially change the judgment.            Rather, the temporary

injunction relates to enforcement of the judgment, a matter which is within the trial court’s

inherent power and for which it retains jurisdiction. See Kennedy, 249 S.W.3d at 523;

Ford v. Wied, 823 S.W.2d 423, 424 (Tex. App.—Texarkana 1992, writ denied) (explaining

that a party may seek to enjoin execution if the judgment has been satisfied); see also 34

TEX. JUR. 3d Enforcement of Judgments § 84 (2019) (“Execution may be enjoined where

the judgment has been paid.” (citing Hart v. Harrell, 17 S.W.2d 1093, 1094 (Tex. App.—

Eastland 1929, no writ))). Therefore, we conclude that the trial court acted within its

jurisdiction when it granted injunctive relief. We overrule appellant’s first three issues.

                                      III.   RULE 683

       By its fourth issue, appellant argues that the temporary injunction fails to satisfy

Texas Rule of Civil Procedure 683’s requirement that a temporary injunction set forth the

reason for its issuance. Appellee agrees on this point, but he maintains that appellant is

estopped from asserting error under the invited-error doctrine because appellant

submitted the proposed order signed by the trial court.

A.     Standard of Review and Applicable Law

       We review a trial court’s decision to grant a temporary injunction for an abuse of

discretion. See Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). A trial

court abuses its discretion if it rules in an arbitrary manner or without reference to guiding

rules and principles. Id. at 211; see Sargeant v. Al Saleh, 512 S.W.3d 399, 409 (Tex.

App.—Corpus Christi–Edinburg 2016, orig. proceeding). A trial court also abuses its


                                              7
discretion when it grants a temporary injunction if it misapplies the law to the established

facts. Sargeant, 512 S.W.3d at 409.

       Texas Rule of Civil Procedure 683 requires that an order granting a temporary

injunction state the reasons for its issuance and set the cause for trial on the merits. See

TEX. R. CIV. P. 683; Qwest Commc’ns Corp. v. AT & T Corp., 24 S.W.3d 334, 337 (Tex.

2000) (per curiam); Conlin v. Haun, 419 S.W.3d 682, 685–86 (Tex. App.—Houston [1st

Dist.] 2013, no pet.). “These procedural requirements are mandatory, and an order

granting a temporary injunction that does not meet them is subject to being declared void

and dissolved.” Qwest, 24 S.W.3d at 337; see InterFirst Bank San Felipe, N.A. v. Paz

Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam) (stating that requirements of

Rule 683 are mandatory and must be strictly followed); Haun, 419 S.W.3d at 686.

B.     Analysis

       We agree with the parties that the temporary injunction fails to comply with Rule

683’s requirement that the order set forth the reason for its issuance. See TEX. R. CIV.

P. 683.   However, we do not agree with appellee that appellant is estopped from

asserting error.

       Appellee argues that appellant is estopped from arguing that the temporary

injunction is erroneous because appellant submitted the proposed order that the trial court

ultimately signed. Generally, a litigant is estopped from requesting a ruling from a court

and then complaining that the court committed error in giving it to him. Tittizer v. Union

Gas Corp., 171 S.W.3d 857, 861 (Tex. 2005) (per curiam). Here, even though appellant

submitted a proposed order granting injunctive relief, appellant did not request or agree


                                             8
to the injunction; rather, it responded in opposition. Therefore, appellant is not estopped

from asserting error. See Ulico Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 777

(Tex. 2008) (concluding that the invited-error doctrine did not bar a party from complaining

about a jury question it had requested because the party made clear that it objected to

the submission of the question but wanted to make sure the instruction was properly

drafted). The same would be true even if the injunction was an agreed order. See In re

Corcoran, 343 S.W.3d 268, 269 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding)

(“Agreed Mutual Temporary Injunction” order was void because it did not comply with

Rule 683); In re Garza, 126 S.W.3d 268, 271 (Tex. App.—San Antonio 2003, orig.

proceeding) (“[A] party who agrees to a void order has agreed to nothing.”).

       We conclude that the temporary injunction fails to comply with Rule 683.

Therefore, it is void and must be dissolved. See Qwest, 24 S.W.3d at 337. We sustain

appellant’s fourth issue.

                                   IV.     CONCLUSION

       We reverse the trial court’s temporary injunction, dissolve the temporary injunction,

and remand this case to the trial court for further proceedings.



                                                               LETICIA HINOJOSA
                                                               Justice

Concurring and Dissenting Memorandum
Opinion by Justice Tijerina

Delivered and filed the
12th day of December, 2019.



                                             9